Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed on 12/28/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 5, 6, 9, 11-19 have been amended. Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection relies on Qu in view of new reference US 2003/0030864 A1 to Charzinski, which is not a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 8, 11-13, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0309500 A1 to Qu et al. (hereinafter “Qu”) in view of US 2014/0219194 A1 (from IDS submitted 10/22/2020) to US 2003/0030864 A1 to Charzinski et al. (hereinafter “Charzinski")

Regarding Claim 1, Qu teaches A method comprising:
 determining, by a console, (Figure 1, illustrates console 104) that a first measurement of a primary link between the console and a head wearable display is less than a threshold; ([0004] and Figure 1, discloses a head-mounted display (HMD) that is wirelessly coupled to a console or a relay depending on the relative positions of the HMD, the console, and the relay. The HMD and the console may be part of a wireless virtual reality (VR) system, a wireless augmented reality (AR) system, a wireless mixed reality (MR) system, or some combination thereof. The HMD communicates wirelessly with the console using a beam that is oriented in a particular direction (i.e. primary link). As the position of the HMD changes, the quality of the communication link between the HMD and the console may degrade. In response to the 
the first measurement corresponding to a quality metric of the primary link at a first time; ([0027], discloses identifying a degradation in the quality of the communication link between the HMD 102 and the console 104)
transitioning the traffic on the primary link to the secondary link ([0004], discloses In response to the degradation, the HMD forms a communication link with a relay, which operates as an intermediary between the HMD and the console (i.e. secondary link)
Qu does not explicitly teach activating, by the console responsive to the first measurement being less than the first threshold, the secondary link to be on standby, the secondary link between the console and the head wearable display; determining, by the console, whether a second measurement of the primary link between the console and the head wearable display is less than a second threshold, the second measurement corresponding to the quality metric of the primary link at a second time wherein the second threshold is less than the first threshold; and transitioning, by the console when the second measurement is less than the second threshold, traffic on the primary link to the activated secondary link.
However, the concept of activating an alternative connection but not using it until the quality drops below a second threshold is well known in the art. For example, in a similar field of endeavor, Charzinski discloses in [0061] and [0063], working and standby data connections, in which instead of setting up the "standby" data connection directly and automatically after setting up the "working" data connection, the "standby" data connection can, for example, not be set up until the quality of the data transmitted via the "working" data connection falls below a first, predetermined threshold value. If the data quality drops still further (for example, below a second, predetermined threshold value), the data transmission is switched over from the "working" data connection to the "standby" data connection as appropriate by the data connection switching unit 40, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu to include the above limitations as suggested by Charzinski, to allow for switching data transmission over quickly to the standby data connection in the event of strong disturbances occurring on the working data connection as indicated in [0061] of Charzinski.

Regarding Claim 2, Qu/Charzinski teaches The method of claim 1, wherein Qu further teaches the quality metric comprises a signal to noise ratio of the primary link. ([0030], discloses detection of degradation based on signal-to-noise-ratio falling below a minimum threshold)

Regarding Claim 3, Qu/Charzinski teaches The method of claim 1, further comprising: Charzinski further teaches maintaining, by the console, the traffic on the primary link when the second measurement is greater than the second threshold. (Charzinski discloses in [0063], working and standby data connections, in which instead of setting up the "standby" data connection directly and automatically after setting up the "working" data connection, the "standby" data connection can, for example, not be set up until the quality of the data transmitted via the "working" data connection falls below a first, predetermined threshold value. If the data quality drops still further (for example, below a second, predetermined threshold value), the data transmission is switched over from the "working" data connection to the "standby" data connection as appropriate by the data connection switching unit 40, as described above) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Qu/Charzinski teaches The method of claim 1, further comprising: Qu further teaches determining, by the console, that a third measurement corresponding to the quality metric of the primary link at a third time is greater than a third threshold, wherein the third threshold is greater than the second threshold and less than the first threshold; and identifying, by the console, a first candidate beam for the primary link, responsive to the third measurement being greater than the third threshold. ([0030]-[0031], discloses In 

Regarding Claim 8, Qu/Charzinski teaches The method of claim 6, further comprising: Qu further teaches transitioning, by the console, the traffic on the secondary link to the primary link using the first candidate beam, responsive to the third measurement being greater than the third threshold. ([0030]-[0031], discloses In alternative embodiments, the console 104, instead of the HMD 102 or in 

Regarding Claim 11, Qu teaches A console comprising: (Figure 1, illustrates console 104)
one or more processors configured to ([0040], discloses processor) 
determine that a first measurement of a primary link between the console and a head wearable display is less than a threshold, ([0004] and Figure 1, 
the first measurement corresponding to a quality metric of the primary link at a first time; ([0027], discloses identifying a degradation in the quality of the communication link between the HMD 102 and the console 104)
transitioning the traffic on the primary link to the secondary link ([0004], discloses In response to the degradation, the HMD forms a communication link with a 
Qu does not explicitly teach activate, responsive to the first measurement being less than the first threshold, a secondary link to be on standby, the secondary link between the console and the head wearable display; determine whether a second measurement of the primary link between the console and the head wearable display is less than a second threshold, the second measurement corresponding to the quality metric of the primary link at a second time, wherein the second threshold is less than the first threshold; and transition, when the second measurement is less than the second threshold, traffic on the primary link to the activated secondary link.
However, the concept of activating an alternative connection but not using it until the quality drops below a second threshold is well known in the art. For example, in a similar field of endeavor, Charzinski discloses in [0061] and [0063], working and standby data connections, in which instead of setting up the "standby" data connection directly and automatically after setting up the "working" data connection, the "standby" data connection can, for example, not be set up until the quality of the data transmitted via the "working" data connection falls below a first, predetermined threshold value. If the data quality drops still further (for example, below a second, predetermined threshold value), the data transmission is switched over from the "working" data connection to the "standby" data connection as appropriate by the data connection switching unit 40, as described above.


Claims 12, 13, 16, and 18 are rejected for having the same limitations as claims 2, 3, 6, and 8, respectively, except the claims are in apparatus format.

Regarding Claim 19, Qu teaches A non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: ([0040], discloses processor)
determine that a first measurement of a primary link between a console (Figure 1, illustrates console 104) ([0004] and Figure 1, discloses a head-mounted display (HMD) that is wirelessly coupled to a console or a relay depending on the relative positions of the HMD, the console, and the relay. The HMD and the console may be part of a wireless virtual reality (VR) system, a wireless augmented reality (AR) system, a wireless mixed reality (MR) system, or some combination thereof. The HMD communicates wirelessly with the console using a beam that is oriented in a particular direction (i.e. primary link). As the position of the HMD changes, the quality of the communication link between the HMD and the console may degrade. In response to the degradation, the HMD forms a communication link with a relay, which operates as an intermediary between the HMD and the console (i.e. secondary link). [0027], further 
the first measurement corresponding to a quality metric of the primary link at a first time; ([0027], discloses identifying a degradation in the quality of the communication link between the HMD 102 and the console 104)
transitioning the traffic on the primary link to the secondary link ([0004], discloses In response to the degradation, the HMD forms a communication link with a relay, which operates as an intermediary between the HMD and the console (i.e. secondary link)
Qu does not explicitly teach activate, responsive to the first measurement being less than the first threshold, a secondary link to be on standby, the secondary link between the console and the head wearable display; determine whether a second measurement of the primary link between the console and the head wearable display is less than a second threshold, the second measurement corresponding to the quality metric of the primary link at a second time, wherein the second threshold is less than the first threshold; and transition, when the second measurement is less than the second threshold, traffic on the primary link to the activated secondary link.
However, the concept of activating an alternative connection but not using it until the quality drops below a second threshold is well known in the art. For example, in a similar field of endeavor, Charzinski discloses in [0061] and [0063], working and standby data connections, in which instead of setting up the "standby" data connection directly and automatically after setting up the "working" data connection, the "standby" data connection can, for example, not be set up until the quality of the data transmitted via the "working" data connection falls below a first, predetermined threshold value. If the data quality drops still further (for example, below a second, predetermined threshold value), the data transmission is switched over from the "working" data connection to the "standby" data connection as appropriate by the data connection switching unit 40, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu to include the above limitations as suggested by Charzinski, to allow for switching data transmission over quickly to the standby data connection in the event of strong disturbances occurring on the working data connection as indicated in [0061] of Charzinski.

Claims 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu/Charzinski in view of US 2016/0294681 A1 to Khakpour et al. (hereinafter “Khakpour”)

The method of claim 1, further comprising: 
Qu/Charzinski does not explicitly teach performing, by the console responsive to the second measurement being less than the second threshold, measurements of the primary link at first determined intervals.
However, the concept of resuming an original connection from a backup connection based on improvement of the connection quality of the connection is well known in the art. For example, Khakpour discloses in [0060], failover distribution policies, in which a server determines that a first transit provider path experiences a failure or a drop in performance that causes performance to drop below a threshold, and passing subsequent traffic to a different second transit provider path for a specified time.  After the specified time expires, the server can reselect the first path, and resume transmission across the first path unless the failure remains or performance remains below the threshold. If the first path continues underperforming, the server will reselect the second path and increase the specified time with which to resume sending traffic through the first path.  Examiner notes that communication using the backup connection is indicative of a quality of the primary link being below a second threshold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu/Charzinski to include the above limitations as suggested by Khakpour, in order to select the most efficient path to a destination network as indicated in [0031] of Khakpour.

The method of claim 4, further comprising: Khakpour further teaches performing, by the console responsive to a third measurement corresponding to the quality metric of the primary link at a third time after the second time being less than the second threshold, additional measurements of the primary link at second determined intervals, wherein each of the second determined intervals is greater than each of the first determined intervals. ([0060], discloses If the first path continues underperforming (i.e. third measurement after the second measurement being less than the second threshold), the server will reselect the second path and increase the specified time (i.e. greater) with which to resume sending traffic through the first path.  Examiner notes that communication using the backup connection is indicative of a quality of the primary link being below a second threshold) Examiner maintains same motivation to combine as indicated in Claim 4 above.

Claims 14 and 15 are rejected for having the same limitations as claims 4 and 5, respectively, except the claims are in apparatus format.


Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu/Charzinski in view of US 2020/0092785 A1 to Yang et al. (hereinafter “Yang”)

Regarding Claim 7, Qu/Charzinski teaches The method of claim 6, further comprising: Qu/Charzinski does not explicitly teach determining, by the console, a failure of the first candidate beam; and initiating, by the console, a determined period to suspend search for a second candidate beam for the primary link.
However, the concept of suspension of beam recovery is well known in the art.  For example, in a similar field of endeavor, Yang discloses in [0050], Determining whether the quality of the BPL employed in the current information transmission, the terminal determines whether the quality of the BPL employed in the current information transmission meets a preset beam failure trigger condition (i.e. failure of first candidate beam). When the condition is met, the terminal starts a beam failure recovery procedure, that is, a timer for the beam failure recovery procedure starts thence. At the same time, the terminal transmits to a network-side equipment a beam failure recovery request. Optionally, the terminal may instead transmit to the network-side equipment the beam failure recovery request when a period of time after the starting of the beam failure recovery procedure lapses(i.e. determined period to suspend search for a second candidate beam).
Qu further discloses in [0029]-[0030], the HMD 102 performs beam training  based on detecting degradation in the quality of the communication link with the console to identify a beam over which packets of data may be wirelessly communicated between the HMD 102 and the console 104. The HMD 102 then uses the identified beam to transmit and receive data packets to/from the console 104. In alternative embodiments, the console 104, instead of the HMD 102 or in conjunction with the HMD 102, detects the degradation in the quality of the communication link.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu/Charzinski to 
Claim 17 is rejected for having the same limitations as claim7, except the claim is in apparatus format.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu/Charzinski in view of US 2016/0219440 A1 to Wang (hereinafter “Wang”)

Regarding Claim 9, Qu/Charzinski teaches The method of claim 8, further comprising: Qu/Charzinski does not explicitly teach de-activating, by the console, the secondary link responsive to a fourth measurement corresponding to the quality metric of the primary link at a fourth time being greater than a fourth threshold, wherein the fourth threshold is greater than the first threshold.
However, the concept of disabling a secondary connection when the quality of a primary connection exceeds a threshold is well known in the art. For example, in a similar field of endeavor, Wang discloses in [0046]-[0047], discloses a dual-radio mobile device may establish an active connection 125-a with an eNB 105 over a licensed or unlicensed spectrum utilizing an LTE/LTE-A radio. The mobile device 115-a may determine whether to adapt the scanning activity of the co-located WLAN radio of the mobile device 115-a based on the signal quality of the established communication link 125-a. For instance, the mobile device 115-a may measure the signal quality based on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu/Charzinski to include the above limitations as suggested by Wang, as dynamic adapting the scanning operation of a second radio allows for minimizing data transmission interruption as indicated in [0007] of Wang.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu/Charzinski in view of US 2018/0232955 A1 to Namgoong et al. (hereinafter “Namgoong”)

Regarding Claim 10, Qu/Charzinski teaches The method of claim 1, further comprising: Qu/Charzinski does not explicitly teach selecting, by the console, the primary link or the secondary link for the traffic between the console and the head wearable display according to a type of the traffic between the console and the head wearable display.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu/Charzinski to include the above limitations as suggested by Namgoong, in order to reduce communication load by taking consideration of the data that the user intends to actually view and thereby processing the image differently as indicated in [0007] of Namgoong.
Claim 20 is rejected for having the same limitations as claim 10, except the claim is in computer readable medium format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477